Citation Nr: 1243053	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II (diabetes).

2. Entitlement to service connection for diabetes mellitus, type II mellitus, type II.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted the Veteran's petition to reopen the claim, but denied service connection on the merits.  A notice of disagreement was received (and accepted as timely) in June 2011, a statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.  A supplemental statement of the case was issued in September 2011.  No additional evidence has been received since that time.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  

As discussed below, the Board also finds that the evidence of record is sufficient to reopen the previously denied claim.  As such, the merits of the service connection claim are also for consideration and were addressed by the RO.


FINDINGS OF FACT

1.  Service connection for diabetes was denied by rating decision in September 2006; the Veteran was notified of his appellate rights, but he did not file a timely notice of disagreement or submit new and material evidence within one year.

2.  Certain evidence received since the RO's September 2006 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for diabetes.

3.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange (or herbicide agents).

4.  The Veteran has a current diagnosis of diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The September 2006 rating decision denying service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006 & 2012).

2. New and material evidence has been received since the RO's September 2006 rating decision, and the claim of entitlement to service connection for diabetes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).
 
3. Diabetes mellitus, type II was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes that the RO denied the claim of entitlement to service connection for diabetes by a decision in September 2006, which was mailed to the Veteran at that time.  The decision provided the Veteran with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

After reviewing the record, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the September 2006 notice of the September 2006 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision.  See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of that decision.  Therefore, the September 2006 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

In January 2011, the Veteran petitioned to reopen the previously denied 2006 claim seeking entitlement to service connection for diabetes based on Agent Orange exposure.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that the Veteran submitted new and material evidence after the RO's September 2006 rating decision.  The basis of the prior denial was a lack of a current diagnosis of diabetes by a doctor.

The Veteran has submitted additional VA medical records dated from May 2009 to August 2011 expressing a medical determination diagnosing him with diabetes mellitus, type II.  In light of the basis for the prior denial of the underlying service connection claim, the Board views the new medical evidence diagnosing diabetes mellitus, type II as new and material evidence.  Therefore, the claim of service connection for diabetes is reopened.  38 U.S.C.A. § 5108.  

Service Connection Criteria & Analysis

The Veteran claims entitlement to service connection for diabetes as the result of in-service herbicide exposure while stationed in Vietnam.  The RO denied service connection based on a lack of a current diagnosis of diabetes.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, type II, are presumed to have been incurred in-service and manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include type II diabetes mellitus.  38 C.F.R. § 3.309(e).

Further, if service connection is not warranted based on a regulatory presumption for a given disability, the claimant may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that there is no evidence or argument that the Veteran had a diagnosis of diabetes during service or within one year after his discharge from active duty.

Service records show that the Veteran served in Vietnam during the applicable time period.  Therefore, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  As noted, diabetes mellitus, type II, is presumptively service-connected under 38 C.F.R. § 3.309(e).  Consequently, the dispositive question on appeal is whether the Veteran has a current diagnoses of such condition.

VA medical records dated in December 2010 diagnose the Veteran with diabetes mellitus, type II.  Specifically, the healthcare provider stated that the Veteran had a new diagnosis of diabetes and indicated that he had likely had diabetes for awhile.  The record shows that in December 2010 the Veteran's A1c result was 6.3% (a comment in the record states that an instrument malfunction incorrectly reported the Veteran's HgbA1c as 6.7) and his blood glucose level was 135.  As a result, the VA healthcare provider contacted the Veteran to inform him that he is diabetic.  The healthcare provider also prescribed the Veteran Metformin, ordered a diabetes consultation, and requested that the Veteran be provided diabetes education.  

Similarly, January 2011 VA medical records acknowledge that the Veteran had been diagnosed with diabetes mellitus, type II, noting the date of onset as December 2010, and that the Veteran had been prescribed Metformin to manage his diabetes.  

In addition, in an August 2011 VA medical record, the healthcare provider opined that the Veteran has a longstanding history of diabetes that was first diagnosed in June 14, 2006, when the Veteran's A1c level was 6.5% and his blood glucose level was over 140.  The June 14, 2006 VA medical record shows that the Veteran's HgbA1c level was 6.5% in June 2006 and that his blood glucose level was 199 in May 2006 and 82 in June 2006.  A June 14, 2006 summary notes that the Veteran had recent blood sugar of 199 with fasting blood work.  

In a September 2006 VA medical record, the provider noted that the Veteran monitored his blood sugar at home and the blood glucose at one time went to 300.  The levels depended on what he eats.  However, the Veteran's A1c levels were noted to be normal.  The healthcare provider assessed pre-diabetes or glucose intolerance at that time. 

The Veteran underwent a VA examination in February 2011.  The Veteran reported being told that he had diabetes.  The examiner noted that the Veteran's last HgbA1c level was 6.3% prior to taking Metformin, and his last fasting blood glucose was 88.  Based on these test results, which were from 2010, the examiner concluded that the Veteran was experiencing a pre-diabetic state and that he did not satisfy the American Diabetes Associations (ADA) criteria for diabetes.  The examiner summarized these criteria as follows: "Diabetes Mellitus - FPG at or above 126 mg/dL (7.0 mmol/L), AIC = 6.5 percent, a two-hour value in an OGTT (2-h PG) at or above 200 mg/dL (11.1 mmol/L), or a random (or "casual") plasma glucose concentration = 200 mg/dL (11.1 mmol/L) in the presence of symptom."  

The record also contains an article regarding pre-diabetes printed from the Mayo Clinic's website, written by the Mayo Clinic Staff.  The article outlines the risk factors and corresponding laboratory results related to pre-diabetes and type II diabetes.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.   Mattern v. West, 12 Vet. App. 222, 228 (1999).   

As summarized above, the December 2010, January 2011, and August 2011 VA medical records expressly diagnosed the Veteran with diabetes mellitus, type II.  However, the September 2006 VA medical record and February 2011 VA examination report indicate that the Veteran likely has pre-diabetes.  The Veteran's  laboratory results from 2006 to 2011 are elevated, and they move between the ranges which the ADA and the Mayo Clinic have outlined for pre-diabetes and type II diabetes.  Significantly, the Veteran's VA providers have prescribed Metformin to treat diabetes since December 2010.  Consequently, there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of diabetes mellitus, type II.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Therefore, all reasonable doubt is to be resolved in the Veteran's favor and a current diagnosis of diabetes mellitus, type II, is established.  As this condition is presumptively service-connected based on herbicide exposure during the Veteran's service in Vietnam, service connection is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2011, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for diabetes mellitus, type II, has been received.  

Service connection for diabetes mellitus, type II, is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


